Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-3, 5 and 7-22 are pending and are examined in the instant application. 
Specification
2. 	The disclosure is objected to for the following reasons:
The status of divisional Application No. 16/513,109 should be updated on page 2 of the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
3. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. 	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The claimed tomato plant having all of the physiological and morphological characteristics of the plant of claim 1 lacks adequate written description for the following reasons. Claim 1 is directed to a tomato plant comprising at least one set of chromosomes of tomato line PSQ-9Z15-3854V1, which encompasses an F1 progeny plant of PSQ-9Z15-3854V1. An F1 progeny plant of inbred tomato line PSQ-9Z15-3854V 1 inherently has half of the chromosomes of PSQ-9Z15-3854V1, even though its physiological and morphological characteristics are not disclosed. However, the plant of claim 8 is not required to have half of the chromosomes of FDR-A8181-0411. In fact, the plant of claim 8 is not required to have PSQ-9Z15-3854V1 as a parent. The plant of claim 8 is only required to have “all the physiological and morphological characteristics of the plant of claim 1.” Because the physiological and morphological characteristics of claim 1 are undisclosed, the physiological and morphological characteristics of claim 8 are also undisclosed. As the plant of claim 8 is not defined structurally by its genetic makeup or by its physiological and morphological characteristics, the plant of claim 8 lacks adequate written description. It is suggested claim 8 be amended to depend from claim 3.
Conclusion
5.	Claim 8 is rejected. Claims 1-3, 5, 7 and 9-22 are allowable. The claims are free of the prior art. The closest prior art teaches tomato variety H1766 which shares at least 38 physiological and morphological characteristics with Applicant's PSQ-9Z15-3854V, including (+/- 10% std. dev.) the presence of anthocyanin in hypocotyl, mature plant height, 
6.	Any inquiry concerning this communications from the Examiner should be directed to Phuong Bui, whose telephone number 571-272-0793.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Amjad Abraham, can be reached at 571-270-7058.  

The fax phone number for the organization where this application or proceeding is assigned, for sending official correspondence, is 571-273-8300.  

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. 



	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/PHUONG T BUI/Primary Examiner, Art Unit 1663